UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2016 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-held Corporation CNPJ MF 02.558.157/0001-62 - NIRE 35.3.001.5881-4 M A T E R I A L F A C T Telefônica Brasil S.A. ("Company"), in the form and for the purposes of CVM Instruction No. 358/2002, in addition to the Material Fact released on October 7, 2016, hereby informs its shareholders and the market in general that its Board of Directors, at a meeting held in this date, approved the election of Mr. Eduardo Navarro de Carvalho, replacing Mr. Amos Genish in the position of Chief Executive Officer, in complement to the current mandate. The term of office of the Chief Executive Officer hereby elected shall begin on this date and shall end on the date of the first Board of Directors Meeting to be held after the General Shareholders’ Meeting of 2019. The Company further informs that Mr. Amos Genish shall remain as a member of the Board of Directors. Due to this announcement, the Company's Board of Executive Officers is now composed the Messrs.: (i) Eduardo Navarro de Carvalho, Chief Executive Officer; (ii) David Melcon Sanchez-Friera, Chief Financial Officer and Investor Relations Officer; and (iii) Breno Rodrigo Pacheco de Oliveira, General Secretary and Legal Officer. The Company thanks to Mr. Amos Genish for the relevant services rendered in the performance of said position, wishing continuous success in his new challenges. São Paulo, November 16, 2016. David Melcon Sanchez-Friera CFO and Investor Relations Officer Telefônica Brasil – Investor Relations Tel: +55 11 3430 3687 Email: ir.br@telefonica.com www.telefonica.com.br/ri SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELEFÔNICA BRASIL S.A. Date: November 16, 2016 By: /s/ Luis Carlos da Costa Plaster Name: Luis Carlos da Costa Plaster Title: Investor Relations Director
